Bird, J.
In October, 1913, plaintiff was employed as a section hand on defendant’s interurban railway. On the 15th of that month, while assisting in unloading steel rails at Albion, one of them skidded and struck his left knee and injured it. Following this hé worked intermittently for the company until May 4, 1914, when he received a second injury to the same knee, while working at Parma. From this time on the knee was more or less painful and later grew worse and finally resulted in amputation on February 6,1916. An award was applied for and allowed by the industrial- accident board. The principal defense raised, *613and one which, must dispose of the case, is that the claim for compensation was not made and filed within the' time prescribed by the compensation law, it appearing that no claim was filed for either injury until May 15,1916.
Section 15 of part 2 of the law (Act No. 10, Extra Session 1912, 2 Comp. Laws 1915, § 5445), provides that:
“No proceedings- for compensation for an injury under this act shall be maintained, unless a notice of the injury shall be given to the employer three months after the happening thereof, and unless the claim for compensation with respect of such injury shall have been made within six months after the occurrence of the same; or, in case of the death of the employee, or in the event of his physical or mental incapacity, within six months after death or the removal of such physical or mental incapacity.”
It is quite evident in enacting this section the legislature had in mind the desirability of fixing some limit to the time when a claim could be presented and passed upon by the commission. The language employed to effectuate this purpose, when read in connection with the context, is unambiguous and easily understood. It means, if it means anything, that the time shall begin to run from the day the accident happens- and the injury is incurred. To say that the time does not begin to run until the claimant is fully advised as to the extent of his injuries, as is. urged, is to import something into the section which is not there. The words “After the occurrence of the same” meant the same and are substituted for the words “after the happening thereof ” occurring in the preceding sentence with reference to giving notice of the injury. If one means the day the injury occurred the other does. It would hardly be contended that the three-month provision for giving notice of the injury did not commence to run until some time in the future when the *614injured party discovered the extent of his injuries. The language employed is not susceptible of such a construction, neither is. it a reasonable one, if we keep in mind what the legislature was attempting to accomplish by inserting this particular section. The construction which the section should receive is that the time commences to run from the day the accident causes the injury. This construction is in keeping with the evident intent of the legislature to create a statute of limitations, and thereby fix a time when employers. could feel certain that their liability in any particular case had ended. This construction is also in accord with the cases handed down herewith. Cooke v. Furnace Co., ante, 192; Kalucki v. Foundry Co., ante, 604.
The claim in question not having been made and filed within six months from the date of either injury, the award must be reversed and set aside.
Osteandee, C. J., and Mooee, Steere, Brooke, Fellows, and Stone, JJ., concurred. Kuhn, J., did not sit.